DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1 and 7-17 in the reply filed on 10/11/21 is acknowledged.  The traversal is on the ground(s) that a separate examination for groups I – III would require substantial duplication of work.  This is not found persuasive because group I does not make a contribution over the prior art as set forth below.
Claims 2-3 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10-17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Fujita et al. (US 4,543,280).

Fujita discloses an ovenable tray (column 1, lines 5-8) composite that comprises: a) a polymeric based liner comprising (2 and 3 from Fig. 1): i) a sealing layer comprising a polyester (3 from Fig. 1, column 1, line 48 through column 2, line 14), the sealing layer located at the exterior surface of the polymeric based liner; and ii) an interior surface layer comprising a polyolefin, ethylene vinyl acetate (2 from Fig. 1, column 1, line 48 through column 2, line 14); b) a fiber based component connected to the interior surface layer of the polymeric based liner (1 from Fig. 1 and column 1, line 48 through column 2, line 14).
Fujita discloses wherein the polymeric based liner is at least partially crosslinked (column 1, line 48 through column 2, line 14, column 6, lines 55-62), wherein the force to separate the polymeric based liner and the fiber based component is from about 10 N/m to 500 N/m (see claim 4, 70g/15mm = 4.6g/mm = 45.11N/m), wherein the fiber based component is a formable paper (, wherein the fiber based component is an ovenable paperboard, wherein the polymeric based liner is directly adjacent to the fiber based component (column 1, lines 5-8, column 1, line 48 through column 2, line 14).
Although Fujita does not specifically disclose wherein the polymeric based liner is removably affixed to the fiber based component, wherein the polymeric based liner and the fiber based component are manually separable, such limitations are inherent in Fujita because Fujita discloses a peel strength of 45.11N/m or greater which is well .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 4,543,280) in view of Fanfani et al. (US 2019/0030857).
Fujita does not disclose wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 5% by weight, wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 12% by weight.
Fanfani discloses an ovenable (paragraphs [0005], [0014], [0070]) container comprising a polymeric liner comprising polyester layers and ethylene vinyl acetate adhesives on a substrate which can be paperboard (paragraphs [0075 – 0080], [0194 – 0208]) wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 5% by weight, wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 12% by weight (paragraphs [0157 – 0159]) for the purpose of providing easy openability and excellent drip retention capacity (paragraphs [0022 – 0023]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 5% by weight, wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 12% by weight in Fujita in order to provide easy openability and excellent drip retention capacity as taught or suggested by Fanfani.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strilich et al. (US 2011/0086141) discloses a removable polymeric liner comprising polyester and ethylene vinyl acetate for use in pizza trays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 3, 2021